     Case 1:19-cr-00226-WHP Document 92 Filed 05/13/21 Page 1 of 1




                                                                    May 13, 2021

BY ECF                                                       Application granted. Sentencing adjourned
                                                             to July 1, 2021 at 2:00 p.m.
The Honorable Williams H. Pauley, III
United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007
                                                                         May 24, 2021

               Re:    United States v. Irigoyen, S2 19 Cr. 226 (WHP)


Dear Judge Pauley:

        We write on behalf of our client, Thomas Irigoyen, to respectfully request that the
Court adjourn the sentencing, currently scheduled for May 27, 2021, to a date in late June
on which the sentencing may be held in person. We understand that the Court is
currently holding sentencing hearings remotely; however, consistent with Mr. Irigoyen’s
desire to appear at sentencing in person, we respectfully request an adjournment until
such time as an in person proceeding is possible. If convenient for the Court, we would
request a date the week of June 21.

       We appreciate Your Honor’s consideration.

                                             Respectfully submitted,

                                             /s/
                                             Michael Tremonte
                                             Noam Biale
                                             SHER TREMONTE LLP

                                             Attorneys for Thomas Irigoyen


cc: AUSA Daniel H. Wolf (by ECF)




                 90 Broad Street | 23rd Floor | New York, NY 10004
              www.shertremonte.com | tel 212.202.2600 | fax 212.202.4156
